SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

760
CA 10-02319
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


BARBARA MILLER AND RICHARD HUGO MILLER,
PLAINTIFFS-APPELLANTS,

                     V                                             ORDER

LAURIEANN BUCK, ET AL., DEFENDANTS,
AND TOWN OF CHEEKTOWAGA, DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


LOTEMPIO & BROWN, P.C., BUFFALO (PATRICK J. BROWN OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (ARTHUR A. HERDZIK OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Frederick
J. Marshall, J.), entered October 6, 2010 in a personal injury action.
The order granted the motion of defendant Town of Cheektowaga for
summary judgment dismissing the complaint and all cross claims against
it.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   June 10, 2011                         Patricia L. Morgan
                                                 Clerk of the Court